Per Curiam.
Cooper and Grove v. Lampeter Township was misapprehended. The principle of that case is, that deliberative acts require the assent of all; but that ministerial acts may he performed by one. The custom to divide the roads between the supervisors is universal, and it would scarce be possible to get along without it. The signing of these due-hills for labour on the highways required no consultation, and the signature of one of the supervisors was equivalent to the signatures of both. Each had a right to hire labourers within his peculiar precinct, and each had a consequent right to bind the township for his contract to pay them. The plaintiff, therefore, ought to have been allowed to recover.
Judgment reversed, and a venire de novo awarded.